Case 2:19-cv-02963-MWF-JPR Document 22 Filed 06/26/19 Page 1 of 9 Page ID #:406


                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES—GENERAL

 Case No. CV 19-2963-MWF (SSx)                    Date: June 26, 2019
 Title:   Tony Bobulinski v. Adam Roseman, et al.
 Present: The Honorable MICHAEL W. FITZGERALD, U.S. District Judge

           Deputy Clerk:                             Court Reporter:
           Rita Sanchez                              Not Reported

           Attorneys Present for Plaintiff:          Attorneys Present for Defendant:
           None Present                              None Present

 Proceedings (In Chambers):             ORDER RE: MOTION TO DISMISS
                                        PURSUANT TO FEDERAL RULE OF CIVIL
                                        PROCEDURE 12(b)(6) [13]

       Before the Court is Defendant Adam Roseman’s Motion to Dismiss Pursuant to
 Federal Rule of Civil Procedure 12(b)(6) (the “Motion”), filed on April 24, 2019.
 (Docket No. 13). Plaintiff Tony Bobulinski filed an Opposition on May 13, 2019.
 (Docket No. 18). Defendant filed a Reply on May 20, 2019. (Docket No. 20).

       The Court has read and considered the papers on the Motion and held a hearing
 on June 10, 2019.

      For the reasons discussed below, the Motion is GRANTED with leave to
 amend. Plaintiff fails to allege with any specificity the nature of his alleged damages.

 I.    REQUEST FOR JUDICIAL NOTICE

        In conjunction with the Motion, Defendant requests that the Court take judicial
 notice of a judgment of the Grand Court of the Cayman Islands dated January 23, 2019,
 in the proceeding entitled In the Matter of China Branding Group Limited (In Official
 Liquidation), Cause No. FSD 52 of 2016 (RMJ). (See Request for Judicial Notice
 (“RJN”) (Docket No. 15)).

       Under Rule 12(d) of the Federal Rules of Civil Procedure, if the Court considers
 matters outside the pleadings in ruling on a motion to dismiss that motion must be
 converted into one for summary judgment. Fed. R. Civ. P. 12(d). As a general rule, “a
 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              1
Case 2:19-cv-02963-MWF-JPR Document 22 Filed 06/26/19 Page 2 of 9 Page ID #:407


                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES—GENERAL

 Case No. CV 19-2963-MWF (SSx)                    Date: June 26, 2019
 Title:   Tony Bobulinski v. Adam Roseman, et al.
 district court may not consider any material beyond the pleadings in ruling on a Rule
 12(b)(6) motion.” Lee v. City of Los Angeles, 250 F.3d 668, 688 (9th Cir. 2001). An
 exception to this general rule exists for (1) materials that are attached to or necessarily
 relied upon in the complaint, and (2) matters of public record. Id. at 688-89.

      The Court concludes that the requested document is an official public record.
 Accordingly, the RJN is GRANTED.

 II.   BACKGROUND

        The following facts are based on the Complaint, which the Court assumes are
 true and construes any inferences arising from those facts in the light most favorable to
 Plaintiff. See, e.g., Schueneman v. Arena Pharm., Inc., 840 F.3d 698, 704 (9th Cir.
 2016) (restating generally-accepted principle that “[o]rdinarily, when we review a
 motion to dismiss under Federal Rule of Civil Procedure 12(b)(6), we accept a
 plaintiff’s allegations as true ‘and construe them in the light most favorable’ to the
 plaintiff” (quoting Zucco Partners, LLC v. Digimarc Corp., 552 F.3d 981, 989 (9th Cir.
 2009)).

       Defendant Adam Roseman is the founder and CEO of China Branding Group
 Limited (“CBG”). (Complaint (“Compl.”) ¶ 12 (Docket No. 1-1)). CBG was the
 parent company of a group of companies operating in China and the United States; the
 group’s primary business was to introduce international live event content, social
 media content, and non-studio Hollywood and related video content into the Chinese
 marketplace. (Id.).

        Plaintiff Tony Bobulinski and Roseman have been business associates for over
 16 years. (Id. ¶ 13). Bobulinski invested in a number of Roseman’s businesses. (Id.).
 Bobulinski therefore trusted Roseman, based on their longstanding professional
 relationship and close personal friendship. (Id.).

       On March 5, 2015, Roseman sent an email to Bobulinski intended to provide an
 update about CBG and to ask for a short-term bridge loan “to allow [CBG] to acquire
 some additional top licenses that will help increase our value in a sale.” (Id. ¶ 14). The
 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              2
Case 2:19-cv-02963-MWF-JPR Document 22 Filed 06/26/19 Page 3 of 9 Page ID #:408


                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES—GENERAL

 Case No. CV 19-2963-MWF (SSx)                    Date: June 26, 2019
 Title:   Tony Bobulinski v. Adam Roseman, et al.
 loan was to be a “a senior secured loan to be paid off in first priority.” (Id.). The email
 also stated the following: “Senior secured bridge loan, secured by all our assets
 (content licenses, our production library and our fixed production equipment in our 10k
 square foot studio in Culver City) and all bridge loan principal and interest secured in
 first position.” (Id.). In response, Bobulinski expressed some interest in helping
 Roseman. (Id. ¶ 15). Roseman and Bobulinski then coordinated to meet in person to
 further discuss CBG and the bridge loan. (Id. ¶ 16).

        Roseman and Bobulinski had an in-person meeting on March 25, 2015, during
 which Roseman explained CBG’s financial difficulties, including CBG’s lack of
 sources of capital, and discussed CBG’s putative assets. (Id. ¶ 17). Roseman
 explained the need for money and asked whether Bobulinski could provide CBG with a
 loan, and informed Bobulinski that he would take a loan on whatever terms Bobulinski
 asked for and needed to move quickly. (Id.). This meeting was not uncommon, as
 Roseman had asked Bobulinski for financial assistance many times over the course of
 their professional relationship. (Id.).

        Bobulinski informed Roseman that in order for him to provide a loan, he would
 need the loan to be senior secured by all of CBG’s assets. (Id. ¶ 18). Roseman assured
 Bobulinski that the loan would be senior secured by all of CBG’s assets through a
 pledge agreement. (Id.). Roseman outlined CBG’s putative assets, including certain
 studio operations and license agreements. (Id.). Roseman stated that those assets were
 owned by CBG and that they would secure Bobulinski’s loan. (Id.).

       Following the meeting on March 25, and based on Roseman’s representations,
 Bobulinski agreed to lend CBG $500,000. (Id. ¶ 20). Bobulinski executed a Senior
 Secured Promissory Note (the “Note”) and a Pledge Agreement (the “Pledge
 Agreement”) on April 15, 2015. (Id.). Roseman signed the Note and the Pledge
 Agreement on behalf of CBG. (Id. ¶ 21).

        In February 2016, CBG needed additional cash to meet its payroll costs. (Id.
 ¶ 28). Roseman again asked Bobulinski for a loan to CBG, and Bobulinski agreed to


 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              3
Case 2:19-cv-02963-MWF-JPR Document 22 Filed 06/26/19 Page 4 of 9 Page ID #:409


                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES—GENERAL

 Case No. CV 19-2963-MWF (SSx)                    Date: June 26, 2019
 Title:   Tony Bobulinski v. Adam Roseman, et al.
 provide an additional $150,000 pursuant to a second note, dated February 1, 2016,
 which provided the same terms as the first Note. (Id.).

         RAAD Productions LLC (“RAAD”), another entity controlled by Roseman,
 owned the license agreements and media content Roseman purported to pledge in the
 Note and Pledge Agreement. (Id. ¶¶ 30-31). Those assets were never owned by CBG,
 although Roseman later transferred certain RAAD ownership interests to CBG to
 facilitate CBG’s sale. (Id. ¶ 31). Roseman was the sole member or manager of RAAD.
 (Id. ¶ 30). Furthermore, RAAD had three shareholders including Tapirdo Enterprises,
 LLC, which is owned by Roseman’s wife and a family trust. (Id.).

        In the fall of 2015, believing he could facilitate the sale of CBG and realize a
 return on his investment in CBG, Bobulinski introduced Roseman to Shing Tao, the
 CEO and Chairman of Remark Media Inc. (“Remark”). (Id. ¶ 32). Remark was
 interested in purchasing CBG’s business and assets. (Id.). To facilitate the sale of
 CBG to Remark, Roseman transferred a certain ownership interest in RAAD to CBG,
 although the “license agreements” and “content library” that Bobulinski believed CBG
 owned and which purportedly secured his loan were never transferred. (Id. ¶ 33).
 Those assets were owned by RAAD, which later became a subsidiary of CBG. (Id.
 ¶ 34).

        Remark’s purchase of CBG constituted a “Liquidity Event” under the Note,
 which required CBG to pay Bobulinski the principal of the Note ($650,000) with a 2.5x
 return upon the close of the sale to Remark for a total of $1,625,000. (Id. ¶ 35).
 However, the Joint Official Liquidators of CBG rejected Bobulinski’s Proof of Debt,
 claiming that Bobulinski was only owed a balance of $650,000. (Id. ¶ 36). This
 dispute was the basis for a separate legal proceeding in the Grand Court of the Cayman
 Islands (the “Cayman Proceedings”). (Id.). It was during the Cayman Proceedings that
 Bobulinski first discovered that CBG did not actually own the “license agreements”
 and “content library” that were supposed to secure his Note. (Id. ¶ 37).



 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              4
Case 2:19-cv-02963-MWF-JPR Document 22 Filed 06/26/19 Page 5 of 9 Page ID #:410


                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES—GENERAL

 Case No. CV 19-2963-MWF (SSx)                    Date: June 26, 2019
 Title:   Tony Bobulinski v. Adam Roseman, et al.
         Based on the above allegations, the Complaint asserts the following claims for
 relief: (1) fraud in the inducement; (2) negligent misrepresentation; and (3) breach of
 fiduciary duty. (Id. ¶¶ 41-60).

 III.   LEGAL STANDARD

       In ruling on the Motion under Rule 12(b)(6), the Court follows Bell Atlantic v.
 Twombly, 550 U.S. 544 (2007), Ashcroft v. Iqbal, 556 U.S. 662 (2009), and their Ninth
 Circuit progeny.

        “Dismissal under Rule 12(b)(6) is proper when the complaint either (1) lacks a
 cognizable legal theory or (2) fails to allege sufficient facts to support a cognizable
 legal theory.” Somers v. Apple, Inc., 729 F.3d 953, 959 (9th Cir. 2013). “To survive a
 motion to dismiss, a complaint must contain sufficient factual matter . . . to ‘state a
 claim for relief that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting Twombly,
 550 U.S. at 570). The Court must disregard allegations that are legal conclusions, even
 when disguised as facts. See id. at 681 (“It is the conclusory nature of respondent’s
 allegations, rather than their extravagantly fanciful nature, that disentitles them to the
 presumption of truth.”); Eclectic Props. E., LLC v. Marcus & Millichap Co., 751 F.3d
 990, 996 (9th Cir. 2014). “Although ‘a well-pleaded complaint may proceed even if it
 strikes a savvy judge that actual proof is improbable,’ plaintiffs must include sufficient
 ‘factual enhancement’ to cross ‘the line between possibility and plausibility.’” Eclectic
 Props., 751 F.3d at 995 (quoting Twombly, 550 U.S. at 556-57) (internal citations
 omitted).

        The Court must then determine whether, based on the allegations that remain and
 all reasonable inferences that may be drawn therefrom, the complaint alleges a
 plausible claim for relief. See Iqbal, 556 U.S. at 679; Cafasso, U.S. ex rel. v. Gen.
 Dynamics C4 Sys., Inc., 637 F.3d 1047, 1054 (9th Cir. 2011). “Determining whether a
 complaint states a plausible claim for relief is ‘a context-specific task that requires the
 reviewing court to draw on its judicial experience and common sense.’” Ebner v.
 Fresh, Inc., 838 F.3d 958, 963 (9th Cir. 2016) (quoting Iqbal, 556 U.S. at 679). Where
 the facts as pleaded in the complaint indicate that there are two alternative

 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              5
Case 2:19-cv-02963-MWF-JPR Document 22 Filed 06/26/19 Page 6 of 9 Page ID #:411


                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES—GENERAL

 Case No. CV 19-2963-MWF (SSx)                    Date: June 26, 2019
 Title:   Tony Bobulinski v. Adam Roseman, et al.
 explanations, only one of which would result in liability, “plaintiffs cannot offer
 allegations that are merely consistent with their favored explanation but are also
 consistent with the alternative explanation. Something more is needed, such as facts
 tending to exclude the possibility that the alternative explanation is true, in order to
 render plaintiffs’ allegations plausible.” Eclectic Props., 751 F.3d at 996-97; see also
 Somers, 729 F.3d at 960.

 IV.   DISCUSSION

       A.     Compliance with the Local Rules

         As an initial matter, Plaintiff contends that the Motion should be denied outright
 because Defendant’s counsel did not attempt to meet and confer until the day before
 the Motion was filed, in violation of Local Rule 7-3. (Opp. at 7-8). Defendant
 explains that “[t]he combination of the seven-day period permitted by Rule 81(c)(2)(C)
 and the seven day requirement of Rule 7-3 means that Roseman had less than 12 hours
 to strictly comply with Rule 7-3 on the same day that he removed the case . . . .”
 (Reply at 18).

       The Court will consider the merits of the Motion, as Plaintiff does not appear to
 have suffered prejudice as a result of the failure to meet and confer. See Reed v.
 Sandstone Props., L.P., No. CV 12-5021 MMM (VBKx), 2013 WL 1344912, at *6
 (C.D. Cal. Apr. 2, 2013) (electing to reach the merits because the plaintiff was not
 prejudiced); Gonzalez v. Heritage Pac. Fin., LLC, No. 2:12-CV-01816-ODW, 2012
 WL 3263749, at *3 (C.D. Cal. Aug. 8, 2012) (court refused to deny the motion to
 dismiss solely on the basis of noncompliance with Local Rule 7-3).

       Defendant’s counsel, however, is warned to scrupulously comply with the Local
 Rules going forward.

       B.     Defendant’s Alleged Misrepresentations

        Plaintiff alleges that Defendant made several fraudulent statements that induced
 Plaintiff to invest $650,000 in CBG. (Compl. ¶ 2; Opp. at 2). Namely, Plaintiff alleges
 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              6
Case 2:19-cv-02963-MWF-JPR Document 22 Filed 06/26/19 Page 7 of 9 Page ID #:412


                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES—GENERAL

 Case No. CV 19-2963-MWF (SSx)                    Date: June 26, 2019
 Title:   Tony Bobulinski v. Adam Roseman, et al.
 that Defendant stated that “certain specific assets (i.e., a content library, license
 agreements, and physical assets, such as production equipment) were owned by CBG”
 when in fact these assets were owned by RAAD. (Opp. at 2). Plaintiff alleges that he
 would not have agreed to the Note and the Pledge Agreement but for the
 misrepresentations Defendant made about the purported CBG assets, which Defendant
 knew or should have known were false because Defendant was the sole member or
 manager of RAAD. (Id. at 4, 11).

        Defendant argues that Plaintiff’s claims for fraud in the inducement and
 negligent misrepresentation must be dismissed because Plaintiff was granted a security
 interest in the collateral, regardless of which entity (CBG or RAAD) owned the
 collateral. (Mot. at 13; Reply at 2). Defendant argues that California law permits a
 parent entity to pledge assets held by an affiliate entity where the pledger is also an
 officer of the affiliated entity and thereby gives implied consent to pledge its assets.
 (Mot. at 13 (citing Wachovia Bank Nat’l Assoc. v. WL Homes LLC (In re WL Homes
 LLC), 534 F. App’x 165, 170-71 (3d Cir. 2013))). In Opposition, Plaintiff argues that
 “RAAD was not an affiliated entity of CBG when Roseman made misrepresentations
 about CBG’s assets.” (Opp. at 12). Defendant responds that “it is undisputed that
 RAAD and CBG were jointly managed companies and shared senior management,
 including Roseman as CEO of CBG and sole manager of RAAD at the time of the
 Pledge Agreement. (Reply at 2; see Compl. ¶¶ 44, 51).

        Furthermore, Defendant argues that the terms of the Pledge Agreement
 specifically contemplate that the collateral would include assets that CBG would
 acquire “from time to time,” and therefore Defendant did not make any
 misrepresentations in connection with the Pledge Agreement. (Mot. at 6, 14).

       The Pledge Agreement states in relevant part:

       The Pledgor [CBG] hereby pledges, assigns and grants to the Secured
       Party [Bobulinski] as primary obligor and not merely as surety, and
       hereby creates a continuing first priority lien and security interest in favor
       of the Secured Party in and to all of its rights, benefit and interest in and to

 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              7
Case 2:19-cv-02963-MWF-JPR Document 22 Filed 06/26/19 Page 8 of 9 Page ID #:413


                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES—GENERAL

 Case No. CV 19-2963-MWF (SSx)                    Date: June 26, 2019
 Title:   Tony Bobulinski v. Adam Roseman, et al.
        the following, wherever located, whether now existing or hereafter from
        time to time arising from or acquired (collectively, the ‘Collateral’): (a)
        all assets (including intangible assets) of the Pledgor in the United States,
        including without limitation its content library, license agreements, and
        physical assets, such as production equipment.

 (Declaration of John F. LaSalle, Ex. 3 ¶ 2 (Docket No. 14-3) (emphasis added)).

        The Pledge Agreement also has a “Further Assurances” provision that provides
 in relevant part:

        The Pledgor agrees that at any time and from time to time, at the expense
        of the Pledgor, the Pledgor will promptly execute and deliver all further
        instruments and documents, obtain such agreements from third parties,
        and take all further action, that may be necessary or desirable in order to
        perfect and protect any security interest granted hereby or to enable the
        Secured Party to exercise and enforce its rights and remedies hereunder,
        under the Note, or under any other agreement related to any Collateral.

 (Id. ¶ 6(b)).

        For purposes of the Motion, the parties do not appear to dispute that RAAD
 owned the assets at issue at the time of the Pledge Agreement. (See Reply at 5 n.3;
 Opp. at 15). Indeed, Plaintiff does not appear to dispute that the Pledge Agreement
 “indicate[s] that Bobulinski would be further secured by additional assets acquired
 ‘from time to time[.]’” (Opp. at 16). Rather, Plaintiff argues that “Roseman misled
 Bobulinski into thinking that CBG already owned those relevant assets they had
 discussed during negotiations, and that those assets secured the Note at the time he
 entered into it.” (Id. (emphasis added)). Plaintiff argues that these misrepresentations
 are material because “misstatements to a creditor about what the debtor actually owns
 (as opposed to what it could possibly acquire in the future) will undoubtedly affect the
 creditor’s position on the financial risk of providing a loan.” (Id. at 15).


 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              8
Case 2:19-cv-02963-MWF-JPR Document 22 Filed 06/26/19 Page 9 of 9 Page ID #:414


                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES—GENERAL

 Case No. CV 19-2963-MWF (SSx)                    Date: June 26, 2019
 Title:   Tony Bobulinski v. Adam Roseman, et al.
        But as Defendant highlights, one of the most glaring deficiencies of the
 Complaint is that Plaintiff fails to allege any damages from the alleged
 misrepresentations. Indeed, Plaintiff acknowledges that resulting damages is an
 element of each of his claims. (See Opp. at 10, 20, 23). Nonetheless, Plaintiff alleges
 only in conclusory terms that he is entitled to damages. In his Opposition, Plaintiff
 explains that “had Bobulinski not entered into the Note, there would have been no need
 for the Cayman Proceedings on Bobulinski’s proof of debt in the first place.” (Id. at
 17). However, the Court agrees with Defendant that the Complaint itself fails to allege
 any facts indicating what exactly Plaintiff’s loss was. Although Plaintiff need not
 allege the exact amount of damages, Plaintiff must allege what detriment he suffered as
 a result of the alleged misrepresentations. See Toscano v. Ameriquest Mortg. Co., No.
 CIV-F-07-0957AWIDLB, 2007 WL 3125023, at *6 (E.D. Cal. Oct. 24, 2007)
 (“Plaintiff has alleged that he suffered financial damages, fulfilling a critical element of
 the fraud claim; stating a specific amount is not necessary.”); Valdez v. JPMorgan
 Chase Bank, N.A., No. C 13-2450 SC, 2013 WL 4516366, at *2 (N.D. Cal. Aug. 23,
 2013) (dismissing plaintiff’s fraud-based claims were plaintiff failed to allege, among
 other things, “what his damages are purported to be, or any other such information that
 would meet the specificity standard of Rule 9(b)”).

       Because the Court determines that the Complaint must be dismissed for failure to
 adequately allege damages, the Court need not address at this time the other bases for
 dismissal asserted in the Motion.

         Accordingly, the Motion is GRANTED with leave to amend. Plaintiff may file
 a First Amended Complaint (“FAC”), if any, by no later than July 10, 2019. Failure to
 file a FAC by the deadline will result in dismissal of the action with prejudice.
 Defendant shall file a response to the FAC, if any, by no later than July 24, 2019.

       IT IS SO ORDERED.




 ______________________________________________________________________________
                          CIVIL MINUTES—GENERAL                              9
